Citation Nr: 1134636	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a kidney disorder, to include as secondary to service connected diabetes or hypertension. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 9, 2007. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1959 and from August 1960 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that during the pendency of this appeal, entitlement to TDIU was granted in a May 2011 rating decision effective January 9, 2007, the date on which the Veteran's service-connected disabilities first met the criteria for TDIU consideration on a schedular basis.  As the Veteran's claim for TDIU was submitted in August 2006, the January 9, 2007 effective date does not represent a grant of the maximum benefits sought on appeal.  Accordingly, the issue of entitlement to TDIU prior to January 9, 2007 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Board remanded these issues for further development.  They now return for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets the further delay, these claims must be remanded again to clarify the record and insure a fully informed decision on appellate review.

Under the Veterans Claims Assistance Act of 2000, VA has a duty to assist claimants in developing a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 3.326 (2010).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See id.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In its July 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide a VA examination in order to determine whether the Veteran has any current kidney disability and, if so, whether it is related to the Veteran's service connected diabetes.  A VA examination was accordingly performed in January 2010.  An addendum to the VA examination report, based on a May 2011 consultation by a VA nephrologist, was issued in May 2011.  For the following reasons, the Board finds that remand is warranted to clarify the findings in the January 2010 VA examination report and May 2011 addendum.  See 38 C.F.R. § 19.9(a) (2010); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty under § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision"). 

In the January 2010 VA examination report, the examiner found that based on laboratory results showing elevated BUN and creatinine levels, the Veteran had chronic renal insufficiency.  The examiner further found that the Veteran's hypertension and diabetes likely contributed to his kidney disorder.  The examiner did not provide a rationale or explanation for this finding.  

The AOJ found that this opinion was not sufficient upon which to make a decision given some variation in previous laboratory results of record, and requested that a VA nephrologist review the file and issue an opinion for clarification.  Pursuant to this request, a VA nephrologist reviewed the claims file and, in a May 2011 VA consultation report, noted that the Veteran's creatinine levels were elevated, although a 35 percent elevation of creatinine over baseline was expected due to a certain medication the Veteran was taking at the time.  The nephrologist also noted that a renal ultrasound and MRI did not show decreased kidney size or increased echogenicity.  It only showed a simple cyst which did not play any role in chronic kidney disease.  Nevertheless, there was "a good possibility . . . that [the Veteran] may have underlying atherosclerotic renal disease."  The consultation report further reflects that because the Veteran did not have microalbuminuria, diabetic nephropathy was very unlikely.  

Based on the May 2011 VA consultation report discussed in the preceding paragraph, a May 2011 addendum to the January 2010 VA examination report was issued by the physician who had previously examined the Veteran in January 2010.  The examiner stated that the nephrology consultation had been reviewed and that there was no evidence of chronic kidney disease. 

The Board finds that whether the Veteran in fact has a kidney disorder, and whether it was caused or aggravated by diabetes and/or hypertension, remains ambiguous.  Although the May 2011 addendum states that there was no evidence of chronic kidney disease, the May 2011 VA consultation does indicate that the Veteran likely has atherosclerotic renal disease.  Moreover, the same examiner who issued the May 2011 addendum had previously found in the January 2010 VA examination report that the Veteran had a kidney disorder.  The examiner did not provide a rationale for the change in opinion, especially in light of the possible diagnosis of atherosclerotic renal disease in the May 2011 consultation report.  The Board also finds it is not clear from the May 2011 VA consultation report whether the Veteran's hypertension may have caused or chronically worsened his atherosclerotic renal disease.  As such, the Board finds that the January 2010 VA examination report and May 2011 addendum thereto are not sufficient for decision-making purposes.  See Barr, 21 Vet. App. at 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning and therefore is not entitled to any weight if it contains only data and conclusions).  

On remand, a new VA examination should be provided by an examiner with appropriate expertise.  Preferably, the examination should be performed by a medical professional who has not previously examined the Veteran.  The examiner should review the findings in the January 2010 VA examination report, May 2011 VA consultation report, and May 2011 addendum to the January 2010 VA examination report discussed in the preceding paragraphs, as well as all other pertinent evidence of record.  After reviewing the claims file and examining the Veteran, the examiner should determine whether the Veteran has a current kidney disability and, if so, should address the likelihood that the Veteran's hypertension and/or diabetes caused or chronically worsened his kidney disorder.  If the examiner concludes that the Veteran does not have a current kidney disorder, this finding should be reconciled with the findings in the May 2011 VA consultation report.  

The Board finds that the issue of entitlement to TDIU prior to January 9, 2007 is dependent on the outcome of the service connection claim for a kidney disorder.  Accordingly, the Board will defer consideration of the TDIU issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

The AOJ should also take this opportunity to send the Veteran a letter requesting him to identify any outstanding relevant treatment records.  The AOJ should then request any outstanding private treatment records for which sufficient information and the necessary authorization has been provided.  The Veteran's outstanding VA treatment records from March 2011 to the present should also be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter requesting him to identify any outstanding treatment records pertinent to the issues on appeal.  Authorized release forms should be enclosed.  The AOJ should then attempt to obtain any outstanding treatment records on the Veteran's behalf for which sufficient information and authorization have been provided. 

2. The Veteran's outstanding VA treatment records from March 2011 to the present should also be obtained and associated with the claims file. 

3. The Veteran should be scheduled for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any kidney disorder.  Preferably, if it is reasonably feasible, the examination should be performed by a medical professional who has not previously examined the Veteran.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should review all pertinent evidence in the claims file, paying particular attention to the January 2010 VA examination report, May 2011 VA consultation report, and May 2011 addendum to the January 2010 VA examination report, all of which are discussed in the body of this REMAND.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has a kidney disorder, and, if so, whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's diabetes and/or hypertension either caused or chronically worsened his kidney disorder, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

If the examiner concludes that the Veteran does not have a current kidney disorder, this finding should be reconciled with the findings in the May 2011 VA consultation report, which reflect that there was a "good possibility" of underlying atherosclerotic kidney disease.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the service connection claim for a kidney disorder and the issue of entitlement to TDIU prior to January 9, 2007 on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. GREENSTREET
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


